Citation Nr: 0920728	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed a secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1970 to March 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2006 
rating decision by the Cheyenne RO.  In March 2009, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required. 


REMAND

In October 2008, the Veteran stated that his VA urologist 
believed that his erectile dysfunction was related to his 
diabetes mellitus.  He testified at the March 2009 
videoconference hearing that he had received testosterone 
treatment from VA.  VA treatment records are not associated 
with the Veteran's claims file.  Such records are 
constructively of record, may be pertinent to the matters on 
appeal, and must be secured.  Furthermore, the most recent 
private medical record in the claims file pertaining to the 
disabilities is dated in March 2006.  If the Veteran has 
continued to receive private treatment or evaluation for the 
disabilities, records of such treatment also may contain 
pertinent information, and should be secured.  

On October 2008 VA examination, the examiner did not provide 
an opinion as to whether or not the Veteran's hypertension 
was caused or aggravated by his diabetes mellitus.  Although 
he provided an opinion regarding the Veteran's erectile 
dysfunction (attributing it to nonservice-related etiology), 
he did not provide an opinion as to whether the erectile 
dysfunction was aggravated by diabetes mellitus.  
Consequently, another examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all private healthcare providers 
of treatment or evaluation he received 
for hypertension and/or erectile 
dysfunction since March 2006, and to 
provide any releases needed to secure 
records of such treatment or evaluation, 
and to specify where and when he received 
any and all VA treatment or evaluation he 
received for such disabilities.  The RO 
should secure complete clinical records 
of all such treatment and evaluation from 
the sources identified (to specifically 
include all records pertaining to the VA 
testosterone therapy he has reported).

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the likely 
etiology of his hypertension and erectile 
dysfunction.  The Veteran's claims file 
(to include this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran the 
examiner should provide opinions 
responding to the following:

(a) Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's hypertension was either caused 
or aggravated by his diabetes mellitus?  
If the opinion is that hypertension was 
not caused by the diabetes but was 
aggravated by such disease, the examiner 
should identify, as possible, the 
baseline level of severity of the 
hypertension before the aggravation due 
to diabetes occurred, and the severity of 
the disability after the aggravation.  If 
the baseline level of severity of 
hypertension prior to any aggravation due 
to diabetes cannot be determined, it 
should be so stated, with an explanation 
why this is so. 

(b) Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's erectile dysfunction was caused 
or aggravated by his diabetes mellitus?  

The examiner must explain the rationale 
for all opinions provided.

3.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

